Citation Nr: 1218192	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  06-22 975	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as secondary to the service-connected left knee disability.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

3.  Entitlement to service connection for a right knee disability secondary to service-connected left knee disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1970, including service in the Republic of Vietnam.  

By rating action in June 2003, the RO denied, in part, service connection for degenerative disc disease of the lumbar spine.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision that denied reopening of a claim for a lumbar spine disability, and a March 2008 decision that denied service connection for peripheral neuropathy of the lower extremities.  A hearing before the undersigned Veterans Law Judge was held in Washington, DC in November 2009.  

In January 2010, the Board reopened the claim for a low back disability and remanded the issues currently on appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

Initially, the Veteran asserted that his current low back disability was due to an altered gait from favoring his service-connected left knee disability.  In January 2010, the Board remanded the claim for an examination and medical opinion to address the Veteran's contention that his current back disability was due to an altered gait.  Although the Veteran was examined by VA in August 2010, the examiner did not address the underlying basis of the Veteran's claim.  

Rather, on examination, the Veteran reported that he fell and injured his back when his left knee gave way in 1989 and that he had had chronic back problems ever since.  The examiner noted that the Veteran had a congenitally small spinal canal and that it was conceivable that the fall could have caused a herniated disc.  The examiner opined that it was at least as likely as not that the Veteran's current back disability was caused or exacerbated when his left knee buckled and he fell in 1989.  

The August 2010 VA examiner's opinion was based on the self-described history provided by the Veteran, as the evidentiary record does not show any complaints, treatment, abnormalities or diagnosis for any low back problems in service or until June 2002, at which time the Veteran reported a two-year history of back pain from an unknown event, and said that he had previously "pulled muscles" in his back in 1993.  Although the examiner indicated that he reviewed the claims file, he did not offer any explanation or analysis as to the expected manifestations of a herniated disc and the lack of any objective findings or subjective complaints prior to 2002.  

Given the Veteran's new theory as to the cause of his current low back disability, the absence of any documentation or treatment for the alleged fall in 1989 or for any symptoms prior to 2002, and the examiner's failure to address the Veteran's original theory of entitlement, vis-à-vis, due to or aggravated by an altered gait, the Board finds that additional development must be undertaken.  

Additionally, as noted in the January 2010 remand, a timely notice of disagreement to a July 2006 that denied service connection for a right knee disability secondary to the service-connected left knee disability had been received but that a statement of the case had not been promulgated.  The AMC was directed to issue the Veteran and his representative an SOC.  However, a review of Virtual VA does not reflect that the RO has taken any action on this matter and it is again referred to the RO for appropriate action.  

Regarding the claim for peripheral neuropathy, VA orthopedic and neurologic examiners have attributed the Veteran's symptomatology of the lower extremities to his low back disability and herniated disc disease.  As the issue of service connection for a back disability can not be adjudicated at this time, the claim for peripheral neuropathy will be held in abeyance pending final disposition of the back claim.  

Accordingly, this case is REMANDED for the following action:  

1.  The Veteran should be asked to provide the names and addresses of all healthcare providers who treated him for his low back injury in 1989 and for any additional back problems prior to 2002.  After the Veteran has signed the appropriate releases, all outstanding records should be obtained and associated with the claims folder.  

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed the onset of his back problems and/or the impact of his left knee disability in causing or aggravating his back symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After any additional records are associated with the claims file, it should be forwarded to the VA physician who examined the Veteran in August 2010, for review and an opinion as to whether his current low back disability is proximately due to, the result of, or aggravated by the service-connected left knee disability, including due to an alleged altered gait.  

If this examiner is not available, the claims file should be forwarded to a suitable VA physician for review and an opinion.  The claims folder and a copy of this remand must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  

A fully articulated medical rationale for the opinion expressed must be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the merits of the claim.  This should include consideration of whether the Veteran's current low back disability is proximately due to or the result of, or aggravated by the service-connected left knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

5.  The Veteran and his representative should also be furnished an SOC for the issue of service connection for a right knee disability secondary to the service-connected left knee disability, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

